NO. 12-21-00224-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

WILLIE JAMES JONES,                                §       APPEAL FROM THE 349TH
APPELLANT

V.                                                 §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §       HOUSTON COUNTY, TEXAS

                                        MEMORANDUM OPINION
       Willie James Jones appeals his convictions for murder, unlawful possession of a firearm
by a felon, and violation of a protective order. In his sole issue, Appellant argues that the
evidence is insufficient to link prior convictions to him. We affirm.


                                               BACKGROUND
       Appellant was indicted for murder, unlawful possession of a firearm by a felon, and
violation of a protective order. 1 The indictment also alleged two enhancement paragraphs,
increasing the range of punishment to that of a habitual offender, with a minimum sentence of
twenty-five years of imprisonment for each offense. 2 Appellant pleaded “not guilty” to the
offenses, and the matter proceeded to a jury trial. The jury found Appellant “guilty” of the
offenses.
       At the ensuing punishment hearing, Appellant pleaded “not true” to both enhancement
allegations. The State called Crockett Police Department Chief Clayton Smith. The State
offered, and the trial court admitted, State’s Exhibits 102 and 103, which were penitentiary


       1
         See TEX. PENAL CODE ANN. §§ 19.02(b)(1) (West 2019), 25.07(a)(1) (West Supp. 2022), 46.04(a)(1)
(West 2019).
       2
           See id. § 12.42(d) (West 2019).
packets (“pen packets”) containing certified judgments from the Texas Department of Criminal
Justice – Institutional Division (TDCJ-ID). These exhibits contained front facial and side profile
photographs, physical descriptions of a person named “Willie James Jones,” and other
information that matches or closely resembles Appellant’s identifying information. The pen
packets also contained fingerprints, but the State did not attempt to prove Appellant’s identity
through a fingerprint expert. Its stated reason was that the quality of the fingerprints prohibited
such proof.
       The jury found that the enhancement allegations were “true.” Accordingly, the jury
sentenced Appellant to sixty years of imprisonment for each offense to be concurrently served.
Appellant filed a motion for new trial, which was denied by the trial court. This appeal followed.


                                       PRIOR CONVICTIONS
       In his sole issue, Appellant challenges the sufficiency of the evidence supporting the
jury’s finding of “true” to the two enhancement allegations alleged in the indictment, which raise
the minimum term of imprisonment to twenty-five years under the habitual offender statute.
Standard of Review and Applicable Law
       “To establish that a defendant has been convicted of a prior offense, the State must prove
beyond a reasonable doubt that (1) a prior conviction exists . . . and (2) the defendant is linked to
that conviction.” Henry v. State, 509 S.W.3d 915, 918 (Tex. Crim. App. 2016); see also
Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007).
       Evidence of a certified copy of a final judgment and sentence accompanied by fingerprint
expert testimony may be a preferred and convenient means, but the State may use other types of
evidence to prove an enhancement.        Henry, 509 S.W.3d at 918.         Examples of acceptable
evidence include the admission or stipulation of the defendant, testimony by people present at
the time of the defendant’s conviction and who can identify the defendant as the person
convicted, and documentary proof which contains sufficient information to establish that a prior
conviction exists and the defendant’s identity as the person convicted. See id.
       With respect to documentary proof, no specific document or mode of proof is required to
prove these two elements. Flowers, 220 S.W.3d at 921. In proving prior convictions, identity
often includes the use of a combination of identifiers, and each case is to be judged on its own
individual merits. Littles v. State, 726 S.W.2d 26, 32 (Tex. Crim. App. 1984) (op. on reh’g).



                                                 2
The totality of the circumstances determines whether the State met its burden of proof. Flowers,
220 S.W.3d at 923. The proof that is adduced to establish that the defendant on trial is one and
the same person that is named in an alleged prior criminal conviction or convictions closely
resembles a jigsaw puzzle. Human v. State, 749 S.W.2d 832, 836 (Tex. Crim. App. 1988). The
pieces standing alone usually have little meaning. Id. However, when the pieces are connected,
they usually form the picture of the person who committed that alleged prior conviction or
convictions. Id. “The trier of fact fits the pieces of the jigsaw puzzle together[,] . . . weighs the
credibility of each piece[, and] . . . determines if these pieces fit together sufficiently to complete
the puzzle.” Flowers, 220 S.W.3d at 923.
       It is true that the mere introduction of the judgment and sentence is not sufficient even if
the name on the judgment and sentence is the same as the name of the defendant. Henry, 509
S.W.3d at 919. However, if a document associated with the prior conviction contains a
photograph and a physical description of the person convicted, the trier of fact can base a finding
of identity on that information. Littles, 726 S.W.2d at 32; Gollin v. State, 554 S.W.2d 683, 686
(Tex. Crim. App. 1977); Yeager v. State, 737 S.W.2d 948, 951-52 (Tex. App.—Fort Worth
1987, no pet.).
       Appellate courts review the sufficiency of the evidence linking a defendant to a prior
conviction used for enhancement purposes by considering all the evidence in the light most
favorable to the trial court’s determination and deciding whether a rational trier of fact could
have made the determination beyond a reasonable doubt. See Henry, 509 S.W.3d at 919. If the
totality of the evidence shows that the existence of the conviction and its link to the defendant
can be found beyond a reasonable doubt, then the various pieces used to complete the puzzle are
necessarily sufficient to prove a prior conviction. Flowers, 220 S.W.3d at 923. Provided that
the proof of identity is sufficient, no error will be found on appeal. Littles, 726 S.W.2d at 32.
Discussion
       Appellant contends that the evidence is insufficient to support the jury’s finding that he
committed the offenses that are the subject of the two enhancement paragraphs, because the
evidence consists solely of pen packets for each offense. His argument continues that the pen
packets contain only photographs and fingerprints of a person named Willie James Jones with no
other identifying information, that the exhibits were unaccompanied by testimony of a
fingerprint expert, and as such, the evidence is insufficient. We disagree.



                                                  3
       As support, Appellant relies on Littles v. State, 726 S.W.2d 26 (Tex. Crim. App. 1984).
Appellant appears to rely primarily on the original opinion in which the Texas Court of Criminal
Appeals held that the state failed to prove the prior offenses with sufficient evidence. See Littles,
726 S.W.2d at 29-30. However, the Court granted the state’s motion for rehearing, reversed its
earlier decision, and held that the state’s proof of the earlier offense was sufficient. See id. at 30-
32 (op. on reh’g). In Littles, the defendant was linked to one prior conviction by means of
fingerprints, but the records of the second prior conviction did not contain fingerprints. See id. at
32. Both pen packets contained photographs of the defendant. Id. Given the fact that the
defendant was adequately linked to the first exhibit, the Court held that the jury was in a position
to compare the two photographs to the defendant and find him to be the same person. See id. In
contrast to Appellant’s contention, the Court also stated that photographs, physical descriptions,
and other identifying information can supply sufficient proof that the defendant committed the
prior offenses. See id. Although it remains unclear whether a photograph, without more, is
sufficient, we have far more information linking Appellant to the prior convictions in this case.
       The pen packets in State’s Exhibits 102 and 103 both contain the judgments alleged as
the enhancements in the indictment. Each pen packet is certified by the TDCJ-ID’s custodian of
records. Each contains facial and side profile photographs along with Appellant’s name and
physical description, a date of birth, a place of birth, a description of tattoos and scars, a last
residence identified as Crockett, Texas, and the “DPS (SID) number” of 04314141.                  The
information in Exhibits 102 and 103 are almost identical to each other and the pictures appear to
be the same person.
       Specifically, the pen packet in State’s Exhibit 102 states that Willie James Jones is a
black male born on August 31, 1972, who is 5 foot 4 inches tall with brown eyes who lives in
Crockett, Texas. State’s Exhibit 102 also has a signature that the jury could compare to the
signature on Appellant’s driver’s license in State’s Exhibit 37 and see that it is very similar. The
jury also had the photos in State’s Exhibit 102 to compare with Appellant at trial. The jury could
conclude that, despite the fact that the height is not exactly the same in that pen packet as in the
license, Appellant is the same person who was convicted of Delivery of a Controlled Substance
in Cause No. 00-CR-070 in Houston County.




                                                  4
         The pen packet in State’s Exhibit 103 states that Willie James Jones is a black male born
on August 31, 1972, who is 5 foot 6 inches tall with brown eyes who lives in Crockett, Texas. 3
The jury also had the photos in State’s Exhibit 103 to compare with Appellant at trial. As with
State’s Exhibit 102, the jury could reasonably conclude that Appellant is the same person in
State’s Exhibit 103 who was convicted of Delivery of Controlled Substance in Cause No. 08-
CR-026 in Houston County.
         Appellant claims there is no evidence of his date of birth. However, State’s Exhibit 37
contains a copy of the front of Appellant’s driver’s license showing his name as “Willie James
Jones” and his birthdate as August 31, 1972. The license also has an address in Crockett, Texas,
and has the same or similar physical description as found in State’s Exhibits 102 and 103.
Appellant also gave his birthdate to Chief Smith during his interview as August 31, 1972. That
is the same birthdate found in both pen packets in State’s Exhibits 102 and 103. 4
         The jury had the opportunity to view Appellant in the courtroom and compare what they
saw with the photographs and the physical description in each of the pen packet exhibits and his
driver’s license. In addition, Chief Smith identified Appellant in the courtroom. The State relies
further on Chief Smith’s testimony that he knew Appellant prior to the instant offenses, and it
appeared to him that Appellant was the same person as the pictures in the pen packets. Chief
Smith also testified without objection that he spoke with Appellant about being a convicted
felon.
         Viewing the evidence in the light most favorable to the State, after linking the pieces of
the jigsaw puzzle together, we hold that a rational trier of fact could have found the essential
elements beyond a reasonable doubt and that the evidence is sufficient to link the convictions
found in Exhibits 102 and 103 to Appellant. See Littles, 726 S.W.2d at 32; see also Gollin, 554
S.W.2d at 686.
         As a result, we overrule Appellant’s sole issue.




         3
            State’s Exhibit 103 contains two judgments, one for Cause No. 9200 in Trinity County, Texas, and the
second is Cause No. 08-CR-026 in Houston County. Trinity County Cause No. 9200 is not the conviction the State
used to support the enhancement in this case. Instead, the judgment in Cause No. 08-CR-026 in Houston County
states that the terms of the plea bargain and sentence “shall run concurrent w/Trinity County Case No. 9200.”
         4
           In addition to the exhibits themselves, Chief Smith went on to testify that State’s Exhibits 102 and 103
had a birth date for Willie James Jones of August 31, 1972.


                                                        5
                                                  DISPOSITION
         Having overruled Appellant’s sole issue, the trial court’s judgment is affirmed.

                                                                 BRIAN HOYLE
                                                                    Justice

Opinion delivered December 14, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          6
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 14, 2022


                                         NO. 12-21-00224-CR


                                      WILLIE JAMES JONES,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 349th District Court
                         of Houston County, Texas (Tr.Ct.No. 19CR-115)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.